


Exhibit 10.10
[FORM OF]
Executive Continuity and Stay Incentive Agreement
This Executive Continuity and Stay Incentive Agreement (the “Agreement”) dated
as of [____], 2015 (the “Effective Date”), by and between ManTech International
Corporation, a Delaware corporation (the “Company”), and [___________] (the
“Executive,” and together with the Company, the “Parties”).
PURPOSE
WHEREAS, the Executive is employed by the Company and/or one of its Subsidiaries
(as defined below), and the services of the Executive, the Executive’s
managerial experience, and/or Executive’s knowledge of the affairs of the
Company are of significant value to the Company; and
WHEREAS, the Company’s Board of Directors (the “Board”) recognizes that, under
the terms of the Company’s Amended and Restated Certificate of Incorporation
(the “Company Charter”), the death of the Company’s co-founder, Chairman of the
Board and Chief Executive Officer, George J. Pedersen, would result in the
automatic conversion of the Company’s Class B Shares (which have 10-1 voting
rights) into Class A shares on a share-for-share basis, and that such conversion
and attendant potential changes may create uncertainty among key personnel
regarding personal financial and employment situations, and that this
uncertainty can be disruptive to the Company’s operations; and
WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to establish an incentive program to address these
concerns and to aid in the Company’s retention of certain key employees; and
WHEREAS, the Executive has been selected for participation in this program.
NOW, THEREFORE, in consideration of the respective agreements of the Parties
contained herein, it is agreed as follows:
SECTION 1.     Definitions
For purposes of this Agreement, the following terms have the meanings set forth
below:
“Cause” for termination of Executive’s employment with the Company or a
Subsidiary will be deemed to exist if (i) the Executive has been indicted for
committing an act of fraud, embezzlement, theft or other act constituting a
felony, (ii) the Executive willfully engages in illegal conduct or gross
misconduct that significantly and adversely effects the Company, (iii) the
Executive is unable to maintain any security clearance that is required and
essential for the performance of Executive’s duties (unless the failure to do so
is the result of an action or inaction of the Company) or (iv) the Executive
fails to perform the material duties of his or her position after receipt of
written notice from the Company detailing such failure, and (if the failure is
capable of being cured) upon the failure to cure such non-performance within 30
days of such notice.
“Change in Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:
(a)
The acquisition by any Person of beneficial ownership (as defined in Rule 13d-3
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended) of fifty percent (50%) or more of the outstanding voting power of
the Company’s stock; provided, however, that the following acquisitions shall
not constitute a Change in Control for purposes of this subparagraph (a):
(i) any acquisition by the Company or any of its Subsidiaries; (ii) an
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries; (iii) acquisitions
pursuant to a transaction that complies with clauses (i) or (ii) of subparagraph
(c) below, or (iv) any acquisition of voting power resulting solely from the
Triggering Event.

(b)
Individuals who at the beginning of any two year period constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a director of
the Company during such two-year period and whose election, or whose nomination
for election by the Company’s stockholders, to the Board was either (i) approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board or (ii) recommended by a nominating committee comprised entirely of
directors who are then Incumbent Board members, shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended), other actual or threatened solicitation of proxies or
consents or an actual or threatened tender offer; or





--------------------------------------------------------------------------------




(c)
Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the Company’s outstanding shares and outstanding voting
securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company or, as the case may be, of the entity resulting from
the Business Combination (including, without limitation, an entity which as a
result of such transaction owns the Company or the entity resulting from the
Business Combination or all or substantially all of the Company’s assets either
directly or through one or more Subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the outstanding voting securities (provided, however, that for purposes of
this clause (i) any shares of common stock or voting securities of such
resulting entity received by such Beneficial Owners in such Business Combination
other than as the result of such Beneficial Owners’ ownership of the Company’s
outstanding shares or outstanding voting securities immediately prior to such
Business Combination shall not be considered to be owned by such Beneficial
Owners for the purposes of calculating their percentage of ownership of the
outstanding common stock and voting power of the resulting entity); and (ii) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from the Business Combination) beneficially owns, directly or indirectly, fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of such entity resulting from the Business Combination unless
such Person owned fifty percent (50%) or more of the Company’s outstanding
shares or outstanding voting securities immediately prior to the Business
Combination.

(d)
Approval by the Company’s stockholders of a complete liquidation or dissolution
of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means ManTech International Corporation, provided that in recognition
that the Executive may be employed by a Subsidiary or other affiliate of the
Company or a Successor, the term “Company” when referring to the employment
relationship of Executive shall be deemed to include the employer of Executive,
as the context requires.
“Continuity and Stay Incentive Amount” shall mean $[__________].
“Disability” means that the Executive has become entitled to receive benefits
under a long-term disability plan sponsored or maintained by the Company, a
Successor or a Subsidiary or other affiliate thereof, and if no such plan covers
the Executive, Disability shall mean the Executive’s inability to perform his or
her duties on a full-time basis for ninety (90) consecutive days or for a total
of one hundred eighty (180) days in any twelve (12)-month period, in either case
as a result of incapacity due to mental or physical illness which is determined
to be total and permanent by a physician selected by the Company or its insurers
and reasonably acceptable to the Executive or the Executive’s legal
representative.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended, and used in Sections 13(d) and
14(d) thereof.
“Qualifying Termination” means a termination of the Executive’s employment by
the Company other than for Cause and not due to the Executive’s death or
Disability.
“Subsidiary” means any entity with respect to which another specified entity has
the power under ordinary circumstances to vote or direct the voting of
sufficient securities to elect a majority of the directors.
“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.
“Triggering Event” means the automatic conversion of the Company’s shares of
Class B Common Stock into shares of the Company’s Class A Common Stock as a
result of the death of George J. Pedersen, pursuant to Section 4.2(e)(5)(i) of
the Company Charter.
 
SECTION 2.     Term of Agreement
Except as otherwise provided in Section 3, the term of this Agreement (the
“Term”) will commence on the Effective Date, and will continue in effect until
the third anniversary of the Effective Date; provided however that on such third
anniversary (and on each one (1) year anniversary of such date thereafter), the
Term shall automatically be extended for an additional one (1) year period,
unless not later than ninety (90) days prior to the end of a Term, the Company
shall have given notice to the Executive that the Term shall no longer be
extended; provided, further, that if the Triggering Event occurs during the
Term, the Term shall




--------------------------------------------------------------------------------




not expire until (x) all payments have been made pursuant to the terms of the
Agreement or (y) the Agreement expires pursuant to Section 3 of this Agreement
due to the Executive’s termination of employment.


SECTION 3.    Early Expiration of Term upon Certain Terminations of Employment


The Term shall immediately expire without any further action, and the Agreement
will immediately terminate and be of no further effect, if the Executive’s
employment terminates (a) for any reason before the Triggering Event or (b) for
any reason other than a Qualifying Termination on or after the Triggering Event.


SECTION 4.     Payment Following Triggering Event


Except as otherwise provided in Section 5, if the Triggering Event occurs during
the Term, fifty percent (50%) of the Continuity and Stay Incentive Amount shall
be paid to the Executive on the first anniversary of the Triggering Event
(subject to the Executive’s continued employment through such first
anniversary), and the remaining fifty percent (50%) of the Continuity and Stay
Incentive Amount shall be paid to the Executive on the second anniversary of the
Triggering Event (subject to the Executive’s continued employment through such
second anniversary).


SECTION 5.
Payment upon Change in Control or Qualifying Termination after a Triggering
Event

If a Change in Control occurs during the Term and after the Triggering Event,
the Continuity and Stay Incentive Amount, to the extent unpaid, shall be paid to
the Executive in a lump sum on the date of the Change in Control (subject to the
Executive’s continued employment through the date of the Change in Control).
If the Executive’s employment is terminated in a Qualifying Termination during
the Term and after the Triggering Event, the Continuity and Stay Incentive
Amount, to the extent unpaid, shall be paid to the Executive in a lump sum
within 30 days after the date of the Qualifying Termination.


SECTION 6.     Successors; Binding Agreement
This Agreement will be binding upon and will inure to the benefit of the Company
and its Successors, and the Company will require any Successors to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place, and references in this Agreement to the Company
shall be read as references to any such Successor. Neither this Agreement nor
any right or interest hereunder will be assignable or transferable by the
Executive or by the Executive’s beneficiaries or legal representatives, except
by will or by the laws of descent and distribution. This Agreement will inure to
the benefit of and be enforceable by the Executive’s legal representatives.


SECTION 7.     Notice
For the purposes of this Agreement, notices and all other communications
pertaining to this Agreement will be in writing and will be deemed to have been
duly given (i) when personally delivered, upon acknowledgement or receipt when
sent by email or other electronic transmission, or (ii) when sent by certified
mail (return receipt requested, postage prepaid, addressed to the respective
addresses last given by each Party to the other) or by priority overnight
delivery by Federal Express.


SECTION 8.     Miscellaneous
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by each
Party to this Agreement. No waiver by either Party hereto at any time of any
breach by the other Party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other Party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof has been made by
either Party which is not expressly set forth in this Agreement.
 
SECTION 9.     Governing Law


This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware without giving effect to the conflict of laws
principles thereof.






--------------------------------------------------------------------------------




SECTION 10.     Severability
The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof.
SECTION 11.     Entire Agreement
This Agreement constitutes the entire agreement between the Parties and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the Parties, with respect to the special compensation matter
addressed herein.


SECTION 12.     Excise Tax Adjustments    
Notwithstanding anything in this Agreement or otherwise to the contrary, if,
based upon the advice of independent public accountants selected by the Company
and reasonably acceptable to the Executive, the fees and expenses of which shall
be borne solely by the Company (the “Accounting Firm”), it is determined that
part or all of the consideration, compensation or benefits to be paid to the
Executive under this Agreement or otherwise constitute “parachute payments”
under Section 280G(b)(2) of the Code and would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such consideration,
compensation or benefits shall be either (a) provided in full or (b) provided as
to such lesser extent which would result in no portion of such consideration,
compensation or benefits being subject to the Excise Tax (“Reduced Amount”),
whichever of the foregoing amounts, taking into account applicable federal,
state, local and foreign income, employment and other taxes and the Excise Tax
(including, without limitation, any related interest or penalties), is
determined by the Accounting Firm to result in the receipt by Executive, on an
after-tax basis, of the greatest amount of consideration, compensation and
benefits provided for hereunder or otherwise. All determinations made by the
Accounting Firm in accordance with this Section 12 shall be final and binding
upon Executive and the Company, any Successor and all Subsidiaries and other
affiliates thereof for all purposes.
If a reduction is required pursuant to the preceding paragraph, the reduction
shall be made as follows: (a) if none of the parachute payments constitute
nonqualified deferred compensation (within the meaning of Code Section 409A),
then the reduction shall occur in the manner the Executive elects in writing,
and (b) if any parachute payments constitute nonqualified deferred compensation
or if the Executive fails to elect an order, then the parachute payments to be
reduced will be determined by the Accounting Firm in a manner which has the
least economic cost to the Executive and, to the extent the economic cost is
equivalent, will be reduced in the inverse order of when payment would have been
made to the Executive, until the reduction is achieved.
SECTION 13.     Code Section 409A
It is intended that any amounts payable under this Agreement will be exempt from
Section 409A of the Code (including the Treasury regulations and other published
guidance relating thereto) (“Code Section 409A”) under the “short-term deferral”
exemption and this Agreement shall be interpreted accordingly; provided,
however, that to the extent any amounts payable under this Agreement are
determined to be subject to Section 409A, this Agreement shall be interpreted
accordingly. To the extent that any amount payable under this Agreement would
trigger any additional tax, penalty or interest imposed by Code Section 409A,
this Agreement shall be modified to avoid such additional tax, penalty or
interest yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to the Executive. Notwithstanding anything in this Agreement to
the contrary, to the extent necessary to avoid triggering additional tax,
penalty or interest imposed by Code Section 409A, no event or condition shall
constitute a Change in Control for purposes of this Agreement unless it also
constitutes a “change in control event” described in Treasury Regulation Section
1.409A-3(i)(5) and the termination of the Executive’s employment shall not be
deemed to have occurred unless and until a “separation from service” (as that
term is used in Code Section 409A) occurs. To the extent necessary to avoid
triggering additional tax, penalty or interest imposed by Code Section 409A, if
the Executive is deemed on the date of a separation from service to be a
“specified employee” (within the meaning of that term under Section
409A(a)(2)(B) of the Code and determined using any identification methodology
and procedure selected by the Company from time to time, or, if none, the
default methodology and procedure specified under Code Section 409A), then with
regard to any payment that is determined to constitute nonqualified deferred
compensation within the meaning of Code Section 409A and is paid as a result of
the Executive’s separation from service, such payment shall not be made or
provided prior to the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments delayed pursuant to the
preceding sentence shall be paid to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.




--------------------------------------------------------------------------------






SECTION 14.     Tax Withholding
Notwithstanding any other provision of this Agreement to the contrary, the
Company may withhold from all amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld pursuant to any
applicable laws and regulations. 


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.
 
ManTech International Corporation
 
 
/s/    George J. Pedersen        
George J. Pedersen
Chairman of the Board and Chief Executive Officer
 
/s/    Executive        
[Name of Executive]
 

 






